internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-137392-04 date date ----------- ------------------ ------------------ --------------------- --------------------------------- legend x --------------------------------------------------- date date date a state dear ------------------- requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state x elected to be treated as an s_corporation for federal tax purposes effective date on date x transferred a shares of x to an ineligible shareholder on date x caused the a shares to be transferred to eligible shareholders motivated by tax_avoidance or retroactive tax planning further upon discovering the terminating event x and its shareholders immediately took steps to return x to a small x represents that the transfer of its stock to an ineligible shareholder was not this letter responds to your letter dated date submitted on behalf of x -------- sec_1361 provides that for purposes of the code the term s plr-137392-04 business corporation x and its shareholders agree to make adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 of the code law and analysis corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts represented and the information submitted by x we conclude that x’s s_corporation_election terminated on date because x’s stock was transferred to an ineligible shareholder we also conclude that the termination was an inadvertent termination within the meaning of sec_1362 consequently we conclude that x will be treated as an s_corporation from date and thereafter unless x’s s_corporation_election otherwise terminates under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a valid s_corporation plr-137392-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
